Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "each backflow preventer " in line 1.  There is insufficient antecedent basis for multiple backflow preventers in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 6, 11-14, 16-25,  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Engelmann (5713240).
Regarding claim 1, Engelmann, Fig. 1,3,7, discloses a backflow prevention system, comprising: a backflow preventer 11 configured to allow fluid to flow in a first direction but to prevent the fluid from flowing in a second direction; a gateway 109; at least one sensor 21,28,32; and at least one response unit 102; wherein: the at least one sensors is are flow sensors 21, and pressure sensors 28,32; the gateway receives a sensor signal from the at least one sensor (through control module 31), and transmits the sensor signal to the response unit 102; and the response unit 102 is a remotely located signal processing unit (computer).
As to claim 2, the backflow preventer comprises a first chamber (between 13 and 14) and a second chamber (between 14 and outlet), the at least one sensor comprises a first pressure sensor 32 and a second pressure sensor 33, the first pressure sensor being associated with the first chamber, and the second pressure sensor being associated with the second chamber.
As to claim 6, the backflow preventer comprises a body 12 and the at least one sensor 21 is located within the body 12.
As to claim 11, the sensor 28 signal comprises an operating parameter of the backflow preventer, the operating parameter comprising fluid pressure comprising fluid pressure of fluid passing through the backflow preventer.
As to claim 12, one sensor 28 comprises a pressure sensor.
As to claim 13, the response unit 102 is configured to generate a command signal (test result output to video monitor, Para 49).
As to claim 14, a user computer device (video monitor of 102) configured to receive the communication alert (test result video signal).
As to claim 16, the gateway is configured to operate via a low power wireless protocol 107 (long range wireless systems are considered low power).
As to claim 17, backflow preventer a double check valve preventer unit.
As to claim 18, Engelmann, Fig. 1,3,7, discloses a monitor system associated with a backflow prevention system 11, comprising: a gateway 109 configured for interfacing between a first communications network 109-31-sensors and a second communications network 102-108-107, the gateway configured to communicate via the second communications network to at least one response unit 102; at least one backflow preventer associated with at least one sensor 21,28,32, the sensors configured to detect of flow and pressure, the sensors each configured to generate a sensor signal based on the detection; wherein: the sensor are configured to transmit sensor signal to the gateway via the first communications network 109-31-sensors; and the gateway 109 is configured to transmit data representative of the sensor signal to the response unit 102 via the second communications network 102-108-107.
As to claim 19, backflow preventer comprises a plurality of backflow preventers 13,14.
As to claim 20, each backflow preventer 13,14 comprises a plurality of sensors (21,28 for 13 and 32,33 for 14).
As to claim 21, the network is a point-to-point network.
As to claim 22, the gateway and sensors are part of electronically connected system such that sensor is capable of being pinged by the gateway periodically to Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 23, the second communications network is a wireless network.
As to claim 24, second communications network 102-108-107is a wireless protocol 107.
As to claim 25, (in the optional embodiment of Fig 6)  the second communications network is (i103,101) is in a form of a notification via an existing secure monitoring network (phone line) from a gateway 104.
Claim(s) 1,3,4,7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Doughty et al (20170278372).
Regarding claim 1, Doughty, Fig. 1,3,7, discloses a backflow prevention system, comprising: a backflow preventer 22 configured to allow fluid to flow in a first direction but to prevent the fluid from flowing in a second direction; a gateway 182; at least one sensor 100; and at least one response unit 185; wherein: the sensors is a flow sensors 100; the gateway receives a sensor signal (through controller 180, Para 26) from the at least one sensor, and transmits the sensor signal to the response unit 185 (text message, Para 26); and the response unit 185 is a remotely located signal processing unit (text display phone).
As to claim 3, the backflow preventer comprises an overflow outlet 102 (leakage outlet is also outlet during burp condition, Para 34, which is an overflow condition); the at least one sensor comprises a fluid flow detector sensor associated with the overflow outlet; and the flow detector sensor detects presence of fluid flow with the overflow outlet.
As to claim 4, the flow detector sensor comprises a movable magnetic element 190 and at least one reed switch 188.
As to claim 7, a primary power supply (Para 24) configured to provide electrical power to the at least one sensor (by powering controller 180 which is interconnected with the sensor).
Claim(s) 1,13,15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Shaw et al (20190086289).
Regarding claim 1, Shaw, Fig. 1,5, discloses a backflow prevention system, comprising: a backflow preventer 12 configured to allow fluid to flow in a first direction but to prevent the fluid from flowing in a second direction; a gateway 102; at least one sensor 36,28; and at least one response unit 104; wherein: the sensors are  flow sensors 36,28; the gateway receives a sensor signal  from the at least one sensor, and transmits the sensor signal to the response unit 104 (as usage pattern, Para 46); and the response unit 104 is a remotely located signal processing unit (computer).
As to claim 13, the response unit 104 is configured to generate a command signal (control signal when controlled by 104, Para 46).
As to claim 15, the backflow preventer comprises an actuator 34e configured to operate a component of the backflow preventer based on the command signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2,) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (20170278372) in view of Engelmann (5713240).
Doughty discloses a flow sensor but fails to disclose sensor as a flow meter. Engelmann, teaches a flow sensor in form of flow meter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Doughty with a flow sensor in form of flow meter as taught by Engelmann as an art-recognized functionally equivalent substitute flow detector yielding predictable results of flow information relay.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al (20170278372).
Doughty discloses a primary power supply but fails to disclose a power sensor switching power supply to a secondary battery in case of power interruption.
However, Official Notice is taken that providing a power sensor and secondary battery for switching power supply to a secondary battery in case of power interruption, for the purpose of continued system functioning are widely known and notoriously old in the art.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a power sensor and secondary battery for switching power supply to a secondary battery in case of power interruption in the device of Doughty for the purpose of continued system functioning as is widely known and notoriously old in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753